Case 3:19-cv-00812-TJC-JRK Document 22 Filed 07/29/20 Page 1 of 4 PageID 207




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   KENNETH DANTE MURENA, as
   Receiver of Zilmil, Inc.,

         Plaintiff,

   v.                                              Case No. 3:19-cv-812-J-32JRK

   MANOJ KUMAR and TEJOLAYA
   BUILDERS,

         Defendants.



                                      ORDER

         This case is before the Court on Plaintiff’s Verified Motions for Default

   Final Judgment. (Docs. 18, 19). On July 24, 2020, the Court held a hearing on

   the motions, along with pending motions in two related cases: CFTC v. Scharf,

   3:17-cv-774-J-32MCR and Murena v. Shah, 3:19-cv-856-J-32PDB. The record of

   the hearing is incorporated herein.

         I. BACKGROUND

         In this clawback action, the Receiver for Zilmil, Inc., a business found to

   have violated the commodities laws through its affiliate marketing scheme,

   filed suit seeking to recoup payments Zilmil made to Tejolaya Builders and its
Case 3:19-cv-00812-TJC-JRK Document 22 Filed 07/29/20 Page 2 of 4 PageID 208




   sole proprietor Manoj Kumar. (Doc. 1 ¶¶ 1–8). Tejolaya is based in India and

   Kumar lives in the United Kingdom. (Docs. 18 at 2, 19 at 2).

         The Receiver alleges that “[f]rom June 6, 2011 through January 19, 2016,

   Zilmil, Inc. made 30 transfers of funds in the total amount of $364,718.68 to Mr.

   Kumar, and in January 2016, Zilmil, Inc. made three transfers of funds in the

   total amount of $54,000 to Tejolaya.” (Doc. 1 ¶ 37). The Receiver alleges four

   counts seeking to recoup these transfers. Id. ¶¶ 46–78. Counts I–III, assert

   fraudulent transfers under §§ 726.105(1)(a); 726.105(1)(b); and 726.106(1) of

   Florida’s Uniform Fraudulent Transfer Act (“FUFTA”), id. ¶¶ 47, 56, 65, and

   Count IV, asserts a claim for unjust enrichment under Florida common law,

   id. ¶¶ 75–78.

         Neither defendant has appeared, and the Clerk entered default against

   both. (Docs. 15, 16). The Receiver filed documentation supporting proper service

   abroad in accordance with Federal Rule of Civil Procedure 4(f) and the Hague

   Convention. (Docs. 11, 12). The Receiver now seeks default judgment against

   Tejolaya and Kumar. (Docs. 18, 19).

         II. DISCUSSION

         Where, as here, the Clerk has entered default against a defendant, the

   Plaintiff can request the Court to enter judgment against the defaulting parties.

   Fed. R. Civ. P. 55(b). The Clerk can enter judgment without an evidentiary

   hearing on damages when the plaintiff’s claim is for a sum certain. Fed. R. Civ.


                                          2
Case 3:19-cv-00812-TJC-JRK Document 22 Filed 07/29/20 Page 3 of 4 PageID 209




   P. 5(b)(1); see also S.E.C. v. Smyth, 420 F.3d 1225, 1231 (11th Cir. 2005).

   Additionally, “[t]he district court may forego a hearing [on damages] where all

   essential evidence is already of record.” Giovanno v. Fabec, 804 F.3d 1361, 1366

   (11th Cir. 2015) (quotation marks omitted).

         The Receiver seeks specific alleged sums against Tejolaya and Kumar.

   (Doc. 1 ¶ 37). Although the list of transfers attached to the Complaint states it

   is not final, the Court is familiar with the Receiver’s forensic accountant’s work

   in reconstructing Zilmil’s bank records and tracing bank transfers. See

   generally CFTC v. Scharf, 3:17-cv-774-J-32MCR. As the Receiver seeks a sum

   certain from Defendants that is supported by the record in this case and the

   main case, the Court will grant the motions for default judgment. 1

         Accordingly, it is hereby

         ORDERED:

      1. The Receiver’s Verified Motion for Default Final Judgment Against

         Defendant Manoj Kumar (Doc. 18) is GRANTED.

      2. The Receiver’s Verified Motion for Default Final Judgment Against

         Defendant Tejolaya Builders (Doc. 19) is GRANTED.


         1 While it appears that some of the damages claimed might be barred by
   the statute of limitations, the majority view is that “because the statute of
   limitations is an affirmative defense (and a waivable one at that), the Court
   cannot properly raise the issue on its own motion.” UC Acquisition Corp. v.
   Salem Nursing & Rehab Ctr. of Tuskegee, Inc., No. 3:11-CV-443-MEF, 2012 WL
   95422, at *1 (M.D. Ala. Jan. 12, 2012) (compiling cases).


                                           3
Case 3:19-cv-00812-TJC-JRK Document 22 Filed 07/29/20 Page 4 of 4 PageID 210




      3. The Clerk shall enter judgment in favor of the Receiver and against

           Defendant Manoj Kumar in the amount of $364,718.68 and against

           Defendant Tejolaya Builders in the amount of $54,000. Post-judgment

           interest shall accrue at the statutory rate determined in 28 U.S.C. § 1961.

      4. The Clerk shall tax costs against Defendants jointly and severally in the

           amount of $455.

      5. After entering judgment and taxing costs, the Clerk shall close the file.

           DONE AND ORDERED in Jacksonville, Florida this 29th day of July,

   2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

   jjb
   Copies to:

   Counsel of record




                                            4
